 Case 19-13920        Doc 22    Filed 12/26/19 Entered 12/26/19 10:22:06       Desc Main
                                  Document     Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS
                                 EASTERN DIVISION
 In re:

 BRYAN TIMMONS                                  Chapter 13
                                                Case No. 19-13920-JEB
           Debtor.


                         OBJECTION OF U.S. BANK TRUST TO
                                CONFIRMATION OF
                                 CHAPTER 13 PLAN

          NOW COMES U.S. Bank Trust, N.A., as Trustee of Lodge Series IV Trust, as

serviced by BSI Financial Services (“U.S. Bank Trust”) and objects to confirmation of

the Chapter 13 plan of Bryan Timmons (the “Debtor”). In support of its objection to

confirmation, U.S. Bank Trust states as follows.

                           STATEMENT OF MATERIAL FACTS

          1.    On October 8, 2004, the Debtor executed a promissory note in favor of

GMAC Mortgage Corporation for a loan in the amount of $255,000.00 (the “Note”).

          2.    On October 8, 2004, as security for his obligations under the Note, the

Debtor granted a mortgage (the “Mortgage”) on certain real property known as and

numbered 21 Crooked River Road, Wareham, Massachusetts (the “Property”).

          3.    The Note and the Mortgage for the Property have been assigned to U.S.

Bank Trust.




                                                                                           1
  Case 19-13920      Doc 22    Filed 12/26/19 Entered 12/26/19 10:22:06       Desc Main
                                 Document     Page 2 of 4


                                     Bankruptcy Petition

       4.      On November 15, 2019, the Debtor filed a voluntary Chapter 13 petition

with this Court, commencing the above-captioned case. Doc. No. 1.

       5.      On December 9, 2019, the Debtor filed his Chapter 13 plan (the “Plan”).

Doc. No. 20.

       6.      Pursuant to the Plan, the Debtor proposes to pay $78,000.00 in prepetition

arrears via the Chapter 13 Trustee and maintain regular ongoing mortgage payments.

Id.

       7.      U.S. Bank Trust’s claim consists, in relevant part, of approximately

$96,172.33 in prepetition arrears.

                        GROUNDS FOR OBJECTION TO PLAN

       8.      U.S. Bank Trust respectfully asks this Court to refuse to confirm the Plan

for the following reason.

                        Failure to Provide for Pre-Petition Arrears

       9.      U.S. Bank Trust objects to the proposed treatment and asserts that the Plan

is unconfirmable over its objection.

       10.     The Plan provides for the maintenance of ongoing monthly payments

pursuant to the Note and Mortgage, to be paid directly to the Creditor, but only

provides for the payment of 78,000.00 in prepetition arrears through the Plan.

       11.     The loan currently has prepetition arrears of approximately $96,172.33 and

a current balance of approximately $346,492.38. By the filing of this Objection to the

Debtor’s Chapter 13 Plan, Creditor hereby sets forth its demand for payment and intent

                                                                                            2
 Case 19-13920      Doc 22      Filed 12/26/19 Entered 12/26/19 10:22:06     Desc Main
                                  Document     Page 3 of 4


to hold the Debtor liable for the debt. The deadline for filing non-governmental proofs

of claim is January 24, 2020.

       WHEREFORE, in light of the foregoing, U.S. Bank Trust respectfully requests

that this Court enter an order:

       (a) Denying confirmation of the Debtor’s amended Chapter 13 plan; and

       (b) Granting U.S. Bank Trust such other and further relief as is just and proper.




                                             Respectfully submitted,

                                             U.S. BANK TRUST, N.A., AS TRUSTEE OF
                                             LODGE SERIES IV TRUST, AS SERVICED
                                             BY BSI FINANCIAL SERVICES,

                                             By its attorney,

                                             /s/ Michael E. Swain, Esq.
                                             Michael E. Swain, Esq. (BBO#676513)
                                             Demerle Hoeger, LLP
                                             84 State Street
                                             Boston, MA 02109
                                             (617) 337-4444
                                             MSwain@DHNewEngland.com

DATE: December 26, 2019




                                                                                           3
 Case 19-13920         Doc 22   Filed 12/26/19 Entered 12/26/19 10:22:06        Desc Main
                                  Document     Page 4 of 4


                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS
                                 EASTERN DIVISION
 In re:

 BRYAN TIMMONS                                  Chapter 13
                                                Case No. 19-13920-JEB
           Debtor.

                                CERTIFICATE OF SERVICE

          I, Michael E. Swain, Esq. of the law firm of Demerle Hoeger, LLP, hereby certify

that I have this 26th day of December 2019 served on behalf of U.S. Bank Trust, N.A., as

Trustee of Lodge Series IV Trust, as serviced by BSI Financial Services., an Objection of

U.S. Bank Trust to Confirmation of Amended Chapter 13 Plan and this Certificate of

Service by causing copies hereof to be sent by electronic mail via the Case Management

/ Electronic Case Files (ECF) system and by private electronic mail to all parties not

appearing electronically but entitled to service per the Federal Rules of Bankruptcy

Procedure.

 Bryan Timmons                                 Patrick L. Mead
 21 Crooked River Road                         Law Offices of Patrick L. Mead
 Wareham, MA 02571 (M)                         160 Old Derby Street, Suite 107
                                               Hingham, MA 02043 (ECF)
 Carolyn Bankowski                             John Fitzgerald
 Chapter 13 Trustee Boston                     Office of the US Trustee
 P. O. Box 8250                                J.W. McCormack Post Office &
 Boston, MA 02114 (ECF)                        Courthouse
                                               5 Post Office Sq., 10th Fl, Suite 1000
                                               Boston, MA 02109 (ECF)

                                               /s/ Michael E. Swain, Esq.
                                               Michael E. Swain, Esq.




                                                                                             1
